Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16/937,189 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
INFORMATION CONCERNING DRAWINGS 
The applicant’s drawings submitted are acceptable for examination purposes.
ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement(s) dated 7/23/2020 and 1/24/2022 is/are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy (copies) of the PTOL-1449(s) initialed and dated by the examiner is/are attached to the instant office action.
REJECTIONS NOT BASED ON PRIOR ART
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 13 and 20 recite the limitation "the one or more stored values" in line 1.  There is insufficient antecedent basis for this limitation in the claims.

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-8, 12, 14-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 2007/0147426) in view of Kounavis et al. (US 2019/0045030).
As per claim 1. A method of compacted addressing for transaction layer packets, the method comprising: [Sharma teaches “removing a portion of the transactional overhead of each TLP would increase data throughput. The transactional overhead of a given packet is the information sent other than the actual data payload. Data containing information such as addresses, CRC information, etc. are sent across the interconnect along with the data payloads. This information, if reduced in size, would allow a higher percentage of all data sent across a PCI-Express.TM. link to be data payload information, which would allow for higher throughput. Thus, a system, method, and device for eliminating or reducing the transactional overhead data is discussed. The system, method, and device include eliminating certain non-essential data within each TLP as well as compressing other data within each TLP that can be compressed.” (par. 0025)]
determining, for a first epoch, one or more low entropy address bits in a plurality of first transaction layer packets; [Sharma teaches “It is common in a chain of TLPs that the data targeted in requests in consecutive packets is contiguous and thus, is read from or written to contiguous memory space. Due to this commonality, it is frequently the case that a number of consecutive TLPs have a large portion of the same address, namely the upper bits of the address. This tendency is shown by way of example in FIG. 2. In this example, the three TLPs are transactions to consecutive memory locations. Thus, only the lower bits of the address change within each TLPs address...” (par. 0027) where the upper address bits which are the same among the transaction layer packets represent low entropy address bit]; however, Sharma does not expressly refer to these bits as low entropy address bits
removing, from one or more memory addresses of one or more second transaction layer packets associated with a second epoch after the first epoch, the one or more low entropy address bits; and [Sharma teaches “the lowest 12-bits of the address (i.e., the partial address shown in TLP 2 (208) and TLP 3 (210)) are sent in every TLP. In this example, assume the upper 52-bits of address remain the same for TLP 1 (206), TLP 2 (208), and TLP 3 (210) so the upper 52-bits are only sent over in TLP 1 (206)” (par. 0027), thus, upper address bits are removed from TLP packets 2 and 3 which are subsequent to TLP 1. Sharma explains “the TLPs using the compression features need not be contiguous TLPs…” (par. 0028) “The receiver stores address bits 63:12 from TLP 1 (206) in Storage Loc 1 within storage 204. Subsequently, when TLP 2 (208) arrives at receiver 202, it has the same storage pointer, which points to the 63:12 address bits that were already stored from TLP 1 (206). In this embodiment, receiver 202 recalls upper address bits 63:12 from Storage Loc 1 and combines those bits with the lower 12 bits (partial address [11:0] received in TLP 2 (208)). Finally, receiver 202 performs the same combination between upper address bits 63:12 from Storage Loc 1 with the lower 12 bits (partial address [11:0] received in TLP 3 (210)). The process in this example allows three TLPs to be sent across the interconnect with a total of 88 bits (64+12+12=88 bits) of address information sent in comparison to a total of 192 bits (64+64+64=192) of address information that would have been sent absent this compression scheme.” (par. 0029)]
sending the one or more second transaction layer packets [Translation layer packets are sent (see fig. 2 and related text; see pars. 0027-0029)].  
	Regarding repeating address bits being low entropy bits, Kounavis teaches [“Compression techniques, either lossy or lossless, usually take advantage of the low entropy characteristics and patterns found in user data. This is done to reduce a size requirement for storing or transmitting the data. For example, lossless compression techniques such as the algorithms of the Lempel-Ziv family result in savings up to 90% or higher in text files or images with high degree or redundancy, such as may include repeating bit sequences.” (par. 0002)].
Sharma and Kounavis are analogous art because they are from the same field of endeavor of memory access and control, and more specifically both deal with compression.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the system/method of Sharma to designate the upper address bits which do no change from one packet to another and are omitted to compress the translation layer packet addresses as low entropy bits in the manner Kounavis teaches compression which takes advantage of high redundancy or low entropy characteristics of data since doing so would result in compression efficiency, higher bandwidth and storage savings. 
Therefore, it would have been obvious to combine Sharma with Kounavis for the benefit of creating a storage system/method to obtain the invention as specified in claim 1.
As per claim 5. The method of claim 1, further comprising regenerating, based on one or more compacted memory addresses in the one or more second transaction layer packets and one or more stored values indicating the one or more removed low entropy bits, the one or more memory addresses [Sharma teaches “a TLP is received from a PCI-Express.TM. interconnect 300 through the link and physical layers of the device 302. Compression logic 304 within the link and physical layers 302 determines whether the TLP is compressed or not. If the TLP is compressed, the compression logic 304 decompresses the TLP, including the header.” (par. 0031) “if the TLP had a full address, a partial address (upper address bits 63:12 as discussed in reference to FIG. 2) may be stored in receiver storage 308 based on a determination by the storage control logic 310. Furthermore, in this embodiment, if the TLP had a partial address including only lower address bit 11, a partial address of upper address bits 63:12 may be recalled from a location in receiver storage 308 and combined with lower address bit 11 based on a determination by the storage control logic 310.” (par. 0032) where step 606 explains “Combine the stored portion of the complete address with the partial addresses of the one or more subsequent TLPs pointed by the storage location of the corresponding TLP to reconstruct complete addresses for each of the one or more subsequent TLPs” (fig. 6 and related text) ].  
As per claim 7. The method of claim 1, further comprising sending, to a recipient of the one or more second transaction layer packets, a signal indicating that the one or more second transaction layer packets include one or more compacted memory addresses [Sharma teaches “In this embodiment, the first field in the compressed TLP is a reserved symbol. The PCI-Express.TM. specification has defined three reserve symbols: K28.4, K28.6, and K28.7. In one embodiment, a compressed TLP has K28.4 as the beginning symbol. In this embodiment, a PCI-Express.TM. device that is capable of TLP compression will recognize the TLP as a compressed packet because of the K28.4 symbol at the beginning of the packet as opposed to the standard STP symbol (K27.7) and will handle the rest of the TLP accordingly. The K28.4 symbol is 10 bits long.” (par. 0043) “In this embodiment, the first field in the compressed TLP is a reserved symbol. The PCI-Express.TM. specification has defined three reserve symbols: K28.4, K28.6, and K28.7. In one embodiment, a compressed TLP has K28.4 as the beginning symbol. In this embodiment, a PCI-Express.TM. device that is capable of TLP compression will recognize the TLP as a compressed packet because of the K28.4 symbol at the beginning of the packet as opposed to the standard STP symbol (K27.7) and will handle the rest of the TLP accordingly. The K28.4 symbol is 10 bits long.” (par. 0049) “a compressed header for a memory read transaction. In this embodiment, bits [1:0] are the Command field (as discussed in reference to Table 3). In a compressed memory read transaction TLP, these bits are set to 00b. Bits [6:2] are the Upper Address Pointer that points to a location in the receiver storage where the upper address bits are located.” (par. 0053) see signals being transmitted (figs 2-4 and related text))].  
As per claim 8. An apparatus for compacted addressing for transaction layer packets, the apparatus configured to perform steps comprising: determining, for a first epoch, one or more low entropy address bits in a plurality of first transaction layer packets; removing, from one or more memory addresses of one or more second transaction layer packets associated with a second epoch after the first epoch, the one or more low entropy address bits; and sending the one or more second transaction layer packets [The rationale in the rejection of claim 1 is herein incorporated].  
As per claim 12. The apparatus of claim 8, wherein the steps further comprise regenerating, based on one or more compacted memory addresses in the one or more second transaction layer packets and one or more stored values indicating the one or more removed low entropy bits, the one or more memory addresses [The rationale in the rejection of claim5 is herein incorporated].    
As per claim 14. The apparatus of claim 8, wherein the steps further comprise sending, to a recipient of the one or more second transaction layer packets, a signal indicating that the one or more second transaction layer packets include one or more compacted memory addresses [The rationale in the rejection of claim 7 is herein incorporated].  
As per claim 15. A system for compacted addressing for transaction layer packets, comprising: an apparatus configured to perform steps comprising: determining, for a first epoch, one or more low entropy address bits in a plurality of first transaction layer packets; removing, from one or more memory addresses of one or more second transaction layer packets associated with a second epoch after the first epoch, the one or more low entropy address bits; and sending the one or more second transaction layer packets [The rationale in the rejection of claim 1 is herein incorporated].  
As per claim 19. The system of claim 15, wherein the steps further comprise regenerating, based on one or more compacted memory addresses in the one or more second transaction layer packets and one or more stored values indicating the one or more removed low entropy bits, the one or more memory addresses [The rationale in the rejection of claim 5 is herein incorporated].  

CLOSING COMMENTS
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, 1, 5-8, 12-15 and 19-20 have received a first action on the merits and are subject of a first action non-final.
a(2) ALLOWABLE SUBJECT MATTER
Per the instant office action, claims 2, 3, 9, 10, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4, 11 and 18 are objected to by virtue of their dependence on objected claim 5.
Note that there is no prior art rejection for claims 6, 13 and 20 but these claims have been rejected under 35 USC 112, second paragraph above. The subject matter of claims 6, 13 and 20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the 35 USC 112, second paragraph rejections above are overcome. 
    b.  DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232, and email address is yaima.rigol@uspto.gov .  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



October 3, 2022
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135